UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4091


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ISAAC LEE SMATHERS, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Thomas David Schroeder,
District Judge. (1:08-cr-00327-TDS-1)


Submitted:    November 2, 2009             Decided:   November 13, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Benjamin D. Porter, MORROW ALEXANDER PORTER & WHITLEY, PLLC,
Winston-Salem, North Carolina, for Appellant.        Anna Mills
Wagoner, United States Attorney, Michael A. DeFranco, Assistant
United   States  Attorney,  Greensboro,  North   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Isaac Lee Smathers, Jr., timely appeals from the 220-

month sentence and term of supervised release for life imposed

following     Smathers’s       guilty           plea    to     one       count    of    sexual

exploitation       of    minors,     in    violation          of   18    U.S.C.   §     2251(a)

(2006).      Specifically, Smathers alleges that the district court

erred in imposing a special condition of supervised release that

forbids him from “possess[ing] or us[ing] a personal computer or

any other means to access any ‘on-line computer service’ at any

location (including employment) without the prior approval of

the   probation         officer.         This       includes       any   Internet       service

provider, bulletin board system, or any other public or private

computer network.”           We affirm Smathers’s conviction, but vacate

his sentence and remand for resentencing.

             “District       courts        have        broad       latitude       to    impose

conditions on supervised release.”                     United States v. Dotson, 324

F.3d 256, 260 (4th Cir. 2003) (citation omitted).                            The court may

impose any condition it deems appropriate, so long as it is

“reasonably related” to: “the nature and circumstances of the

offense and the history and characteristics of the defendant;”

the need “to afford adequate deterrence to criminal conduct;”

the   need   “to     protect       the    public       from    further      crimes      of   the

defendant;” and the need “to provide the defendant with needed

educational     or       vocational       training,       medical         care,    or    other

                                                2
correctional treatment in the most effective manner.”                      18 U.S.C.

§§ 3553(a)(1),        (a)(2)(B),        (a)(2)(C),      (a)(2)(D),         3583(d)(1)

(2006); see also Dotson, 324 F.3d at 260.                     The condition must

not cause a “greater deprivation of liberty than is reasonably

necessary” to achieve the above goals, 18 U.S.C. § 3583(d)(2),

and    must     be    consistent      with    Sentencing      Commission       policy

statements.        18 U.S.C. § 3583(d)(3).

              Generally, we review the district court’s imposition

of    special      conditions    of     supervised     release       for   abuse    of

discretion.        Dotson, 324 F.3d at 259.          However, because Smathers

failed to object to the special condition in the district court,

we review for plain error.              See Fed. R. Crim. P. 52(b); United

States v. Olano, 507 U.S. 725, 731-32 (1993).                        To demonstrate

plain error, a defendant must show that: (1) there was an error;

(2)   the     error    was   plain;     and   (3)    the     error    affected     his

“substantial rights.”            Olano, 507 U.S. at 732.                We are not

required      to   correct   a   plain    error     unless    “a     miscarriage    of

justice       would   otherwise       result,”      meaning    that     “the     error

seriously affects the fairness, integrity, or public reputation

of judicial proceedings.”             Id. at 736 (internal quotation marks,

alteration, and citations omitted).

              In this case, it is uncontested that Smathers’s crime

did not involve a computer or the Internet.                     Nor is there any

evidence that Smathers has a history of using the computer or

                                          3
Internet to obtain or disseminate child pornography.                                   Thus, we

find that the district court plainly erred because the special

condition is not reasonably related to the § 3553(a) factors

identified     above,      nor       is    it        in    line       with     the    Sentencing

Commission’s       policy      statement              recommending            “[a]     condition

limiting     the   use   of      a    computer            or    an    interactive       computer

service in cases in which the defendant used such items” in

committing a sex offense.                   U.S. Sentencing Guidelines Manual

§ 5D1.3(d)(7) (2008).                Additionally, we have held that “[t]he

terms and conditions of supervised release are a substantial

imposition on a person’s liberty.”                             United States v. Maxwell,

285   F.3d    336,   342      (4th        Cir.       2002).           Thus,     the    erroneous

imposition of a special condition of supervised release affected

Smathers’s substantial rights.                  See id.

             Accordingly,        we       affirm          Smathers’s          conviction,     but

vacate his sentence and remand for resentencing.                                     We dispense

with oral argument because the facts and legal conclusions are

adequately    presented       in      the       materials            before    the    court   and

argument would not aid the decisional process.

                                                                             AFFIRMED IN PART,
                                                                              VACATED IN PART,
                                                                                  AND REMANDED




                                                 4